DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 3, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on August 3, 2022 in response to the final rejection mailed on May 3, 2022 have been fully considered.  

Election/Restrictions
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2021.
Claims 7, 8, 36, and 37 are being examined on the merits. 



Claim Objections
The objection to claim 7 in the recitation of “mannannase” is withdrawn in view of the applicant’s instant claim amendment to recite “mannanase”. 

Claims 7, 8, and 37 are objected to because of the following informalities: 
Claim 7 is objected to in the recitation of “selected from the group of 3…” and in the interest of improving claim form and Markush language, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “selected from the group consisting of 3”.
Claim 7 is objected to in the recitation of “an amino acid sequence that has at least 85%, but less than 100% sequence identity to amino acids 1 to 298 of SEQ ID NO: 1 or at least 85% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 2”. Given that the sequence of amino acids 1 to 298 of SEQ ID NO: 1 is the same as the sequence of SEQ ID NO: 2, it is suggested that the phrase “sequence identity to amino acids 1 to 298 of SEQ ID NO: 1 or at least 85% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 2” be amended to recite “sequence identity to the amino acid sequence of SEQ ID NO: 2”. 
Claim 8 is objected to in the recitation of “said at least two of the substitutions are selected from the group of: S3P…” and in the interest of improving claim form and Markush language, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “said at least two consisting of: S3P”.
Claim 37 is objected to in the recitation of “in detergent” and in the interest of improving claim form, it is suggested that the noted term be amended to recite “in-detergent”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 7, 8, 36, and 37 under 35 U.S.C. 112(b) as being indefinite in the recitation of “the mature polypeptide of SEQ ID NO: 1” is withdrawn in view of the claim amendment to define the amino acid sequence that is considered to be “the mature polypeptide of SEQ ID NO: 1”.

The rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite in the recitation of “The variant according to claim 7, wherein said at least two of the substitutions are selected from the group consisting of…D135P” is withdrawn in view of the applicant’s instant amendment to delete the alternative of D135P.

Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 is indefinite in the recitation of “said variant has an improved in detergent stability or thermostability compared to said parent mannanase”. The applicant argues the rejection is obviated by amendment to recite “improved in detergent stability or thermostability”. This is not found persuasive because the claim does not specify the parent mannanase for comparing in-detergent stability or thermostability and one of skill in the art would be unable to ascertain the scope of isolated mannanase variants that are and are not encompassed by claim 37. The applicant may consider an amendment to recite “said variant has an improved in-detergent stability or thermostability compared to a parent mannanase comprising the amino acid sequence of SEQ ID NO: 2”.

Claim Rejections - 35 USC § 101
The rejection of claims 7, 8, 36, and 37 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of the applicant’s instant amendment to claim 7 to recite “has at least 85%...sequence identity”. 

Claim Rejections - 35 USC § 102
The rejection of claims 7, 8, 36, and 37 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Hua et al. (US 2016/0115465 A1; cited on Form PTO-892 mailed on May 3, 2022; hereafter “Hua”) is withdrawn in view of the applicant’s instant amendment to claim 7 to recite “has at least 85%...sequence identity”. The mannanase of Hua does not have at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2017/079751 A1; cited on Form PTO-892; hereafter “Adams”).
As amended, the claims are drawn to an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and comprises an amino acid sequence that has at least 85%, but less than 100% sequence identity to amino acids 1 to 298 of SEQ ID NO: 1 or at least 85% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 2.
Regarding claim 7, the reference of Adams discloses a GH5 mannanase from Bacillus comprising the amino acid sequence of SEQ ID NO: 44 (paragraphs [0063] and [00266]). SEQ ID NO: 44 of Adams is identical to the amino acid sequence of SEQ ID NO: 2 of this application (see Appendix A). Adams discloses an alignment of SEQ ID NO: 44 with other mannanases including the sequence of SEQ ID NO: 14 (Table 5B and paragraph [00266]). Adams discloses mannanase variants derived from a reference polypeptide (paragraph [0063]), discloses SEQ ID NO: 44 as the reference polypeptide (paragraph [00108]), and discloses substitutions at positions 3, 82, 93, 136, and 258 as numbered by correspondence with SEQ ID NO: 14. As shown by Adams’ Figure 2 sequence alignment, positions 3, 82, 93, 136, and 258 of SEQ ID NO: 14 correspond to the amino acids S3, V82, Y93, A136, and P258 of SEQ ID NO:44. 
Regarding claim 8, Adams discloses the substitution X93R (paragraph [008]). Adams does not disclose the substitution V82I. However, Adams discloses conservative substitutions that do not substantially affect structure, including a substitution of valine with isoleucine (Table I and paragraph [00117]). 
Regarding claim 37, Adams discloses the mannanase variant has improved stability in detergent as compared to SEQ ID NO: 44 (paragraph [00114]). 
Adams does not expressly disclose making a variant of SEQ ID NO: 44 with substitutions at positions 3, 82, 93, 136, and 258. However, in view of the noted disclosures of Adams, it would have been obvious to one of ordinary skill in the art to make a variant of SEQ ID NO: 44 with substitutions at positions 3, 82, 93, 136, and 258, including the substitutions V82I and Y93R. One would have been motivated to do this to achieve an improved property including improved stability in detergent. One would have had a reasonable expectation of success to make a variant of SEQ ID NO: 44 with substitutions at positions 3, 82, 93, 136, and 258 because Adams disclosed substituting positions 3, 82, 93, 136, and 258 of SEQ ID NO: 44 as the reference polypeptide. Therefore, the isolated mannanase variant of claims 7, 8, and 37 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Claim Rejections – Double Patenting
Claims 7, 8, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 10 of co-pending U.S. Patent Application No. 16/754,698 (‘698 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 7 and 36 of this application, claim 4 of the ‘698 application recites wherein said first mannanase comprises a substitution in at least one of positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, 258, 260, 288, 294 and 295 wherein numbering is according to SEQ ID NO: 2; and claim 5 of the ‘698 application recites the composition of claim 4, wherein said first mannanase comprises at least two substitutions compared to said parent mannanase and is selected from the group consisting of: (a) a variant comprising a first substitution in at least one amino acid position selected from positions 260, 288, 294 and 295, and a second substitution in at least one other position in said variant; and (b) a variant comprising substitutions in any two or more positions selected from positions 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257 and 258. SEQ ID NO: 2 of this application is identical to SEQ ID NO: 2 of the ‘698 application. 
Regarding claim 8 of this application, claim 10 of the ‘698 application recites the substitutions G47S, G47A, G257W, G257E, and G257A.
Regarding claim 37 of this application, the claims of the ‘698 application do not recite an improved stability compared to said parent mannanase. However, given that the structure of the “parent mannanase” in claim 37 is unlimited and encompasses mannanases that are less stable than the mannanase of the claims of the ‘698 application, claim 37 is considered to encompass the mannanase recited in any of claims 4, 5, and 10 of the ‘698 application. 
Therefore, claims 7, 8, 36, and 37 of this application are unpatentable over claims 4, 5, and 10 of the ‘698 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant requests that the provisional double patenting rejection be deferred until one or more of the applications is in condition for allowance. 
The applicant’s request is acknowledged and the provisional rejection is maintained. 

Allowable Subject Matter
The isolated mannanase variant of claim 36 is allowable over the prior art of record. 

Conclusion
Status of the claims:
Claims 1-8, 12, 13, 16-18, 28-32, and 34-37 are pending in the application.
Claims 1-6, 12, 13, 16-18, 28-32, 34, and 35 are withdrawn from consideration.
Claims 7, 8, 36, and 37 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A
BDW54918
ID   BDW54918 standard; protein; 309 AA.
XX
AC   BDW54918;
XX
DT   13-JUL-2017  (first entry)
XX
DE   Bacillus sp. mannanase protein SEQ 44.
XX
KW   Mannanase protein; expression; feed-additive; feedstuff; food;
KW   protein production; surfactant.
XX
OS   Bacillus sp.
XX
CC PN   WO2017079751-A1.
XX
CC PD   11-MAY-2017.
XX
CC PF   07-NOV-2016; 2016WO-US060844.
XX
PR   05-NOV-2015; 2015US-0251516P.
PR   13-JAN-2016; 2016US-0278387P.
XX
CC PA   (DUPO ) DANISCO US INC.
CC PA   (ADAM/) ADAMS C D.
CC PA   (ALEK/) ALEKSEYEV V Y.
CC PA   (MARQ/) MARQUEZ D.
CC PA   (SCOT/) SCOTCHER M C.
XX
CC PI   Adams CD,  Alekseyev VY,  Marquez D,  Scotcher MC;
XX
DR   WPI; 2017-30136J/44.
XX
CC PT   New Paenibacillus or Bacillus spp. mannanase, used in a cleaning 
CC PT   composition, food or feed composition, food or feed additive, food or 
CC PT   feed stuff and pet food.
XX
CC PS   Claim 25; SEQ ID NO 44; 148pp; English.
XX
CC   The invention relates to a novel Paenibacillus or Bacillus spp. 
CC   mannanase, useful in a cleaning composition. the invention claims: 1) a 
CC   cleaning composition comprising the mannanase variant or recombinant 
CC   polypeptide or its active fragment; 2) a method for cleaning by 
CC   contacting a surface or item comprising a soil or stain; 3) a 
CC   polynucleotide comprising a nucleic acid sequence encoding the mannanase 
CC   variant or recombinant polypeptide or its active fragment; 4) an 
CC   expression vector comprising the polynucleotide; 5) a host cell 
CC   comprising the expression vector; and 6) a method for producing the 
CC   mannanase variant or recombinant polypeptide or its active fragment. The 
CC   mannanase variant or recombinant polypeptide or its active fragment is 
CC   used in a cleaning composition; and in the preparation of a food or feed 
CC   composition and food or feed additive and food or feed stuff and pet 
CC   food. The variant has improved property when compared to a reference 
CC   polypeptide; where the improved property is selected from improved 
CC   stability in the presence of protease, improved stability in detergent or
CC   buffer; and improved cleaning performance. The present sequence 
CC   represents a Bacillus sp. mannanase protein used in the cloning and 
CC   expression of Paenibacillus sp. mannanase PspMan138.
XX
SQ   Sequence 309 AA;

  Query Match             100.0%;  Score 1616;  DB 24;  Length 309;
  Best Local Similarity   100.0%;  
  Matches  298;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ 60

Qy         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV 120

Qy        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN 180

Qy        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY 240

Qy        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF 298


APPENDIX B

1-6.	(Canceled)  

7.	(Currently Amended)  An isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more amino acid positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 136, 241, 257, and 258, wherein amino acid numbering is according to SEQ ID NO: 2, said variant has mannanase activity and comprises an amino acid sequence that has at least 85%, but less than 100% sequence identity to amino acid sequence

8.	(Previously Presented)  The variant according to claim 7, wherein said at least two of the substitutions are selected from the group of: S3P, T37P, G47A, G47S, E77T, V82I, V82R, A83P, Y93Q, Y93C, Y93A, Y93F, Y93I, Y93R, S98P, K116R, A136P, S241C, G257W, G257E, G257L, G257A, G257S, G257Y, G257F, and P258Q.

9-35.	(Canceled)  

36.	(Previously Presented)  The variant according to claim 7, further comprising a substitution in an amino acid position selected from the positions 260, 288, 294, and 295, wherein amino acid numbering is according to SEQ ID NO: 2.

37.	(Currently Amended)  The variant according to claim 7, wherein said variant has ana parent mannanase comprising the amino acid sequence of SEQ ID NO: 2.